UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4419

CELSO CASTRO NUNEZ,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Abingdon.
Glen M. Williams, Senior District Judge.
(CR-98-45-A)

Submitted: December 22, 1999

Decided: January 24, 2000

Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Dennis E. Jones, DENNIS E. JONES & ASSOCIATES, P.C., Leba-
non, Virginia, for Appellant. Robert P. Crouch, Jr., United States
Attorney, S. Randall Ramseyer, Assistant United States Attorney,
Abingdon, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

A jury convicted Celso Castro Nunez of carrying a firearm during
and in relation to a drug trafficking crime, in violation of 18 U.S.C.A.
§ 924(c) (West Supp. 1999). Nunez appeals the conviction, alleging
the district court erred when it denied his motions for judgment of
acquittal made pursuant to Fed. R. Crim. P. 29 and the evidence at
trial was insufficient to prove beyond a reasonable doubt that he car-
ried a firearm during and in relation to a drug trafficking crime. We
affirm.

Nunez argues there was insufficient evidence presented at trial to
prove he had knowledge of the firearm's presence in the glove com-
partment of the car he used to deliver twenty pounds of marijuana.
This Court reviews a district court's decision to deny a motion for
judgment of acquittal de novo. See United States v. Romer, 148 F.3d
359, 364 (4th Cir. 1998), cert. denied, ___ U.S. ___, 67 U.S.L.W.
3376 (U.S. Feb. 22, 1999) (No. 98-852). When a motion for judgment
of acquittal is based on insufficiency of the evidence, the conviction
must be sustained if the evidence, viewed in the light most favorable
to the Government, is sufficient for any rational trier of fact to find
the elements of the crime beyond a reasonable doubt. See id.

At trial, it was undisputed that a firearm was located in the glove
compartment of the vehicle Nunez drove from Georgia to Virginia for
the purpose of delivering twenty pounds of marijuana. Further, four
pieces of mail addressed to Nunez with recent postmarks were located
underneath the firearm in the glove compartment. Nunez attempted to
complete the marijuana delivery and sale of the marijuana while
standing near his car.

A firearm is carried "in relation to" a drug trafficking offense if it
has "some purpose or effect with respect to the drug trafficking
crime" and if its presence was not "the result of accident or coinci-
dence." United States v. Mitchell, 104 F.3d 649, 654 (4th Cir. 1997)
(quoting Smith v. United States, 508 U.S. 223, 238 (1993)). Further-
more, a defendant's guilty knowledge may be proven by circumstan-
tial evidence. See United States v. Heaps, 39 F.3d 479, 484 (4th Cir.

                    2
1994) (circumstantial evidence can show defendant had knowledge
money was derived from illegal sources).

Viewing the evidence in the light most favorable to the Govern-
ment, we find a jury could reasonably conclude that Nunez carried the
firearm during and in relation to the drug trafficking offense. There-
fore, it was not error for the district court to deny Nunez's motions
for judgment of acquittal made at the close of the Government's case,
at the close of all evidence, and again after the jury was discharged.
We likewise find the evidence, when viewed in the light most favor-
able to the Government, was sufficient for a rational trier of fact to
have found the essential elements of the crime beyond a reasonable
doubt. See United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996).

We therefore affirm Nunez's conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    3